UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 04-1799



CURLEE SHERMAN,

                                              Plaintiff - Appellant,

          versus


FERSE 5-10,

                                              Defendant - Appellee.


Appeal from the United States District Court for the District of
South Carolina, at Orangeburg.     Margaret B. Seymour, District
Judge; Joseph R. McCrorey, Magistrate Judge. (CA-04-1799-5)


Submitted:    October 29, 2004         Decided:     November 15, 2004


Before NIEMEYER, KING, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Curlee Sherman, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

              Curlee   Sherman   appeals   the   district     court’s    order

affirming     the   magistrate   judge’s   dismissal    of    his    complaint

pursuant to a previously entered pre-filing review order.               We have

reviewed the record and find no reversible error.              Accordingly,

although we grant leave to proceed on appeal in forma pauperis, we

affirm for the reasons stated by the district court.            See Sherman

v. Ferse 5-10, No. CA-04-1799-5 (D.S.C. filed July 16, 2004;

entered July 19, 2004). We dispense with oral argument because the

facts   and    legal   contentions   are   adequately   presented       in   the

materials     before   the   court   and   argument   would    not    aid    the

decisional process.



                                                                      AFFIRMED